Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (TAMMAM, U. S. Patent Application Publication No. 2013/0145006 and Christopher et al, U. S. Patent No. 9730611) does not teach nor suggest in detail a method and system for multi-tenant container system in a SaaS environment for serving plurality of tenants wherein each container provides isolated execution space dedicated to corresponding tenant of the plurality of tenants and automatically allocating an additional, second container, of the plurality of containers, to the first tenant based at least in part upon the one or more per-tenant resource metrics, wherein the one or more per-tenant resource metrics comprise number of tenant transaction requests per unit time. TAMMAM and Christopher respectively only teach multi-tenant infrastructure that establishing tenant containers where each tenant container being a logical separation of data and functionality for multi-tenant application and a system for isolating tenants executing in a multi-tenant containers so as to prevent resource starvation by one or more tenants. Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Claims 1-35 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444